                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         CRIMINAL ACTION

            v.

SONIA BARNES                                     NO. 17-594



                                    ORDER

      NOW, this 2nd day of October, 2018, upon consideration of the government's

Motion to Dismiss Count Three of the Indictment, it is ORDERED that the motion is

GRANTED and that Count Three of the indictment is DISMISSED.
